Citation Nr: 1700742	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  14-25 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) problems/disability, claimed as dysentery and irritable bowel syndrome (IBS), to include as (a) manifestation(s) of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for headaches, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for lower back pain/disability, to include as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for neck pain, to include as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for bilateral shoulder problems/disability, to include as(a) manifestation(s) of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for migraines and/or cluster headaches.

7.  Entitlement to service connection for upper respiratory infection (URI), to include as a  manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

8.  Entitlement to service connection for bilateral shoulder degenerative joint disease (DJD) acromioclavicular (AC) joints and glenoid labral tears, status post (s/p) right arthroscopy.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1982 to April 1988, and from August 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO in  Salt Lake City, Utah,  inter alia, denied service connection for migraine headaches, neck pain, URI, dysentery, bilateral shoulder pain, and lower back pain.  In August 2010, the Veteran filed a notice of disagreement (NOD) with the denials.  A statement of the case (SOC) was issued in May 2014, and in July 2014, the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).  The RO in Oakland, California currently has jurisdiction over the appeal.

As for the matter of representation, the Veteran was previously represented in this appeal by a private attorney, as reflected in a January 2016 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  However, in a letter received in May 2016, the Veteran's representative informed VA that he was withdrawing from the case.  The letter indicates that the Veteran was informed of the withdrawal.  In an August 2016 letter to the representative, with a copy to the Veteran, the Board found good cause for the withdrawal.  As there is no indication that the Veteran has appointed new representation or that he has an interest in doing so, he is considered unrepresented in these matters.

In addition to the paper claims file, the Veteran has paperless, electronic files in the Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.
 
For reasons made clear below, the Board has bifurcated the claims involving the headache and shoulder complaints.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The Board's decisions addressing the matters of service connection for GI problems/disability, bilateral shoulder problems  neck pain, low back pain, and headaches are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran had active duty service in the Southwest Asia theatre of operations during the Persian Gulf War.

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current GI disability, diagnosed as eosinophilic esophagitis and gastritis, which is etiologically related to service.

4.  The Veteran's headaches  have been medically attributed to clinical diagnoses of migraines and cluster headaches.

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current low back disability, diagnosed as lumbosacral spine degenerative disc disease and lumbosacral strain, which is etiologically related to service.

6.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current neck disability, diagnosed as cervical strain, which is etiologically related to service.

7.  The Veteran's bilateral shoulder symptoms have been medically attributed to clinical diagnoses of degenerative joint disease acromioclavicular joints and glenoid labral tears, status post right arthroscopy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal disability, diagnosed as eosinophilic esophagitis and gastritis, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  As the Veteran's headache symptomatology has been attributed to known clinical diagnoses, service connection for headaches as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

3.  The criteria for service connection for low back disability, diagnosed as lumbosacral spine degenerative disc disease and lumbosacral strain, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for neck pain, diagnosed as cervical strain, are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

5.  As the Veteran's bilateral shoulder symptomatology has been attributed to known clinical diagnoses, service connection for bilateral shoulder disability as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the service connection issues on appeal, in a May 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, what information and evidence must be submitted by him, , and what information and evidence would be obtained by VA.  The letter also provided the information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2010 rating decision reflects the initial adjudication of the claims for service connection after issuance of this letter. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA treatment records, the report of a February 2014 VA examination to address the etiology of the Veteran's headaches, neck pain, URI, GI disability, bilateral shoulder pain, and lower back pain, and the report of a May 2014 VA opinion to further address the etiology of the GI disability and headaches.  Notably, the VA examinations with opinions obtained were based upon an accurate review of the factual history as well as examination of the Veteran, and cites to specific findings and rationale to support the conclusion reached.  The examiners exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review with respect to the issues finally decided herein.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no additional AOJ action to further develop the record in connection with any matter herein decided, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims on appeal, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim  herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any claim.  Any such error is deemed harmless and does not preclude appellate consideration of either of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system (which includes migraine headaches), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 63225 (2012).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a), (b).

Because the Veteran served in the Southwest Asia Theater of Operations from August 1990 to June 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317 (a)(2).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317  (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

A.  Gastrointestinal (GI) problems/disability

In February 2009, the Veteran filed  a claim for service connection for dysentery, asserting that he came down with a bad case of dysentery when he was called up to support Desert Storm.  Following the RO's initial denial of the Veteran's claim for dysentery, the Veteran's August 2010 notice of disagreement indicated that he also sought service connection for irritable bowel syndrome (IBS).

Service treatment records (STRs) note that the Veteran presented three times for treatment of dysentery and diarrhea in August 1990.  On the third visit, the examiner noted no diarrhea and dysentery "resolved."

Following service, treatment records dated from December 2005 to July 2009 show treatment for complaints of dysphagia (difficulty swallowing).  A February 2006 letter from the Veteran's primary care provider noted that the Veteran had a history of Schatzki's Ring (a narrowing of the lower esophagus that causes difficulty swallowing) with dilation in the past.  A September 2007 esophagogastroduodenoscopy (EGD) revealed Schatzki's ring, status post dilation; hiatal hernia, ringed appearance of the esophagus, eosinophilic esophagitis.  A July 2009 EGD showed eosinophilic esophagitis, hiatal hernia, mild gastritis, and small nodule in stomach antrum.

On February 2014 VA Gulf War examination, the Veteran reported having bad stomach cramps and diarrhea in 1990.  He was thought to have an acute case of viral dysentery, which resolved with IV fluids, antibiotics, and over-the-counter medications.  It was acute and transient without reoccurrence.  By 1995, he began having regular bouts of diarrhea.  He reportedly was found to have IBS and prescribed Imodium for symptom relief.  He has been followed by his primary care doctor K.S. who has detailed records in Veteran's claims file, however no diagnosis of IBS was seen in records.  Additionally, the Veteran was diagnosed to have esophageal stricture with chronic eosinophilic esophagitis.  A biopsy in December 2005 showed mild chronic gastritis.  EGD's in 2007 and 2009 confirmed the same diagnoses.

The examiner opined that the Veteran's residual GI condition is at least as likely as not proximately related to or caused by the diarrhea for which he received treatment in 1990.  While the episode of dysentery was acute and transient and is unlikely to be currently affecting the Veteran, the STRs show that the Veteran had a plethora of chronic upper and lower GI conditions in active duty that have left an imprint and made him more susceptible to chronic residuals as is seen with progression to IBS.

In a May 2014 addendum opinion, a different VA examiner found that the Veteran does not now nor has he in the past met the criteria for IBS.  He has been diagnosed in the past with pathology-confirmed eosinophilic esophagitis (which is considered a relatively poorly understood disease, with characteristic dense eosinophilic infiltrate into the epithelium of the squamous esophagus that is thought to be probably an allergic reaction against ingested food, based on the important role eosinophils play in allergic reactions) and chronic mild gastritis in 2005, 2007, and 2009.  It is less likely that his condition, which is a disease with a clear and specific etiology and diagnosis, is related in any causative manner to his incidence of transient dysentery while in the military in 1990.

The Board finds that service connection for GI problems,  pursuant to the provisions or 38 U.S.C.A. § 1117, is legally precluded.  As shown in the medical evidence of record described above, the Veteran's in-service diarrhea has been attributed to known clinical diagnoses, including eosinophilic esophagitis, and gastritis.

Notwithstanding the above, however, the Board also finds that, with resolution of all reasonable doubt in the Veteran's favor,  service connection for diagnosed GI disability,  eosinophilic esophagitis and gastritis, is warranted on a direct basis.  In this regard, the Board notes the July 2009 VA treatment record reflecting diagnoses of eosinophilic esophagitis and gastritis, during the pendency of this claim.  Therefore, element (1), a current disability, is met.  Next, STRs confirm the Veteran's in-service treatment for recurring diarrhea.  Accordingly, element (2) is met.  Finally, the February 2014 VA examiner opined that the Veteran's residual GI condition is at least as likely as not proximately related to the diarrhea for which he received treatment in 1990.  Accordingly, element (3), medical nexus, is met.

The Board notes that the Veteran is competent to report as to the timing and nature of his in- and post-service symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see also Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted).  Furthermore, the Board considers the Veteran's statements in this regard to be credible and probative, as they are internally consistent and not contradicted by any other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995). 

 Moreover, as the collective evidence, to include lay assertions, suggests that it is as likely as not that the Veteran's current GI disability was incurred in service, the Board finds no reason to reject the February 2014 opinion on the basis of competency, credibility or probative value, nor does the record  otherwise present a sufficient basis to further develop the record in this regard.   Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).  In this regard, the Board finds it noteworthy that, although the May 2014 VA examiner opined that the Veteran's GI symptoms did not meet the criteria for IBS, the examiner did not address whether the currently diagnosed eosinophilic esophagitis and gastritis are related to the in-service diarrhea.  Hence, the February 2014 opinion addressing such is the only competent, probative opinion on this point.  Moreover, while the opinion is not definitive, it was written in terms sufficient to warrant application of the benefit-of-the-doubt  doctrine.   

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

In light of the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the Veteran has current GI disability, diagnosed as eosinophilic esophagitis and gastritis, which is etiologically related to service.  Therefore, the criteria for service connection are met.

B.  Headaches

The Veteran asserts that he has chronic headaches that began during service, including his period of service in the Persian Gulf War.  See, e.g., February 2009 claim.  Treatment records dated from 2006 show that the Veteran has been diagnosed with migraines and cluster headaches.

On February 2014 VA Gulf War examination, the examiner found that the Veteran has had a long history of headaches since childhood per medical records and his neurologist wrote a letter regarding his lifelong battle with cluster headaches-which the research has shown are more prevalent in men-and follow a cyclical pattern, which was demonstrated in this Veteran.  Migraines, however, which he developed later in 2008, are frequently correlated with syndromes comprising allergic rhinitis and headaches, according to American Headache Society.  There is an argument to be made that these conditions (except for the cluster headaches) are multi symptom illnesses with known etiology and association.

In a May 2014 addendum, a different examiner opined that it is less likely than not that the Veteran's headaches were incurred in or caused by his URI, flu-like symptoms, sinus infection/s or vertigo in service and/or by his service in the Gulf.  His headaches have been diagnosed as both cluster and migraine headaches by his clinicians, known clinical entities with multivariant etiologies and partially explainable etiologies.  There is no known medical causative connection between a transient and fully resolved URI and/or sinus infection(s) 20 plus years ago while serving in the Gulf and current headaches of cluster and migraine variety.  A previous examiner also relates flares of his headache condition to flares of his allergic rhinitis, a very common condition with a known etiology but the STRs make no mention of allergic rhinitis.  His vertigo began in April 2008 with a scuba dive off the Caribbean.

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that service connection for headaches, pursuant to the provisions of 38 U.S.C.A. § 1117, is legally precluded.  As shown in the medical evidence of record described above, the Veteran's headaches have been attributed to known clinical diagnoses, including cluster headaches and migraines.

In this adjudication, consideration has been given to the medical evidence as well as the statements of the Veteran.  However, as indicated above, the claim turns on the complex medical matter of whether the Veteran's headaches are attributable to a known clinical diagnosis, which is a matter within the province of medical professionals.

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for headaches as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 is legally precluded, this aspect of the claim must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C.  Neck and low back pain

The Veteran asserts that his current low back and neck problems result from the combat loads and special body armor he had to wear during his Southwest Asia service.  See, e.g., February 2009 claim.

Treatment records dated from September 2001 through March 2008 document continuous complaints of low back and neck pain. 

A March 2009 letter from the Veteran's treating chiropractor indicates that the Veteran has had chronic low back and neck pain.  On the Veteran's original intake paper, he reported that he had pain years before seeking treatment.  The chiropractor opined that the Veteran's conditions were more likely than not initially started with military service.

On February 2014 VA examination, the examiner diagnosed degenerative disc disease lumbosacral spine, mild, per x-ray, as well as lumbosacral and cervical strain.  The examiner found that it is very likely the heavy body armor, the constant exercise, and running have fostered the low back pain.  The examiner also found that multiple progress notes document chronic neck pain from 2000 due to tension, prolonged positioning with driving, and stress as a policeman in the military.  His post-military career has certainly added to his chronic pain.  Other compelling factors that need to be considered are that he had multiple MVAs where he specifically reported his back, neck and upper torso to be affected.

The  Veteran has not explicitly maintained that his claimed low back and neck conditions are manifestations of an undiagnosed illness or other qualifying chronic disability associated with his Southwest Asia service.  Further, the Veteran's low back and neck pain have been attributed to known clinical diagnoses, including lumbosacral degenerative disc disease and lumbar and cervical spine strain.  Therefore, service connection for low back pain, pursuant to the provisions or 38 U.S.C.A. § 1117, is legally precluded.  As such, the Board must consider if service connection may be granted on a different basis.

Here, the Board finds that service connection for the diagnosed both low back and neck disabilities may be granted on a direct basis.  The Board notes the February 2014 VA examination report diagnoses of lumbosacral degenerative disc disease and lumbar and cervical spine strain.  Therefore, element (1), a current disability, is met.  Element (2), in-service incurrence, is also met.  The Board also points out that the Veteran is competent to report symptoms, such as pain, and that  the Veteran's reports have been internally consistent and not contradicted by any other evidence of record.  See Caluza, supra.  The Board finds the Veteran's statements concerning the low back and neck pain he endured while wearing heavy armor and helmets during his service in the Gulf War to be both competent and credible,and consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  Likewise, the Board finds the Veteran's statements concerning his ongoing symptoms to be credible.  See Jandreau, supra; Buchanan, supra.  Finally, both the Veteran's treating chiropractor and the February 2014 VA examiner have attributed the Veteran's current low back and neck disabilities to service.  Accordingly, element (3), nexus, is met.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.  

In light of the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor in certain elements of the claim, the Board finds that the Veteran has current low back and neck disabilities, diagnosed as lumbosacral degenerative disc disease and lumbar and cervical strain, which are etiologically related to service.  Therefore, the criteria for service connection are met.


D.  Bilateral shoulder problems

The Veteran asserts that his bilateral shoulder problems are  due to his period of service in the Gulf War.  However, review of the record reveals that the Veteran's bilateral shoulder problems have  been attributed to known clinical diagnoses, including bilateral DJD AC joints and glenoid labral tears, s/p right arthroscopy.  Moreover, as indicated above, the Veteran is not competent to offer a probative opinion in this regard.   

As, on these facts, awarding service connection for bilateral shoulder disability as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117 is legally precluded, aspect of the claim must be denied as without legal merit.  See Sabonis,  6 Vet. App. at , 430.


ORDER

Service connection for a GI disability, diagnosed as eosinophilic esophagitis and gastritis, is granted.

Service connection for headache as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for low back disability, diagnosed as lumbosacral spine degenerative disc disease and lumbosacral strain, is granted.

Service connection for neck disability, diagnosed as cervical strain, is granted.

Service connection for bilateral shoulder problems as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

The Board's review of the claims file reveals that further AOJ action on each of  the remaining claims on appeal-specifically, further medical opinion-is  warranted.

Notably, once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, even if not statutorily obligated to do so, it must provide or obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).

First, regarding the migraine/cluster headaches claim, the Veteran has reported a history of cluster headaches since childhood.  See, e.g., June 2006 referral letter; see also February 2014 VA examination report.  As no headaches or headache disability was noted in the report of the Veteran's January 1982 enlistment examination, to rebut the statutory presumption of soundness as to headaches, there would have to be clear and unmistakable evidence both that a headache disability  preexisted service and that the headaches were not aggravated by his service.  See 38 U.S.C.A. § 1111 (West 2014).  However, these are complex  medical questions which the Board cannot resolve on its own accord.    See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, competent opinion addressing these questions should be obtained on remand.   

Second, regarding the URI claim, the Veteran maintains that the Gulf War environment caused a lot of upper respiratory infections, which he still gets.  See, e.g., February 2009 claim.  An October 1982 STR shows treatment for URI.   Post-service treatment records dated since May 2005 show treatment for respiratory problems, including URI.  On February 2014 VA examination, the examiner stated "the Veteran had a constellation of upper respiratory tract conditions that are consistent with multi symptom disease.  It is reasonable to attribute upper airway disease to multi symptom illnesses, yet with clear etiology in his case, because the literature has shown that these particular conditions often co-exist."  The Board finds this opinion to be vague; it is not clear as to whether the examiner has addressed whether the Veteran's respiratory symptoms are due to an undiagnosed illness, and if not, whether his URI is due to service.  Accordingly, an addendum opinion is required.

Third, regarding the bilateral shoulder DJD AC joints and glenoid labral tears s/p right arthroscopy, the January 1982 enlistment examination report indicates that the Veteran had a history of dislocated shoulder.  No complications or follow up treatment were noted.  This raises questions as to whether the Veteran this notation is indicative of a preexisting disability shoulder disability, and, if so, whether such disability was aggravated during service, resulting in current disability.  Notably, the Board finds the February 2014 VA examiner's opinion to be inadequate in resolving these questions.  Specifically, the examiner opined that the Veteran's diagnoses of bilateral DJD AC joints and glenoid labral tears "was seen in early service in the progress notes 2000-2001 as problematic for chronic pain.  It is likely the etiology is known from heavy duty workloads as military police and later as a corrections office."  This opinion appears to have been based on an inaccurate factual predicate, as the Veteran was not seen in service for shoulder complaints, nor was he diagnosed with any shoulder disabilities in service.  Moreover, in contrast to the low back and neck disabilities, the February 2014 opinion is not supported by any additional medical opinion evidence.  Accordingly, an addendum opinion is required.

Prior to undertaking action responsive to the above, to ensure that the record is complete, and that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Sacramento, California and that all records from this facility dated through August 2014 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Sacramento VA Healthcare Center (since August 2014) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the s remaining claims on appeal, explaining that he has a fully one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.  Adjudication of these claims should include consideration of all additional evidence added to the record since the last adjudication.

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Obtain from the Sacramento VAMC  all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since August 2014.  Follow the procedures of 38 C.F.R. § 3.159 (2015) as regards requesting records from Federal facilities.  All records and/or responses should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain addendum opinions from the examiner who evaluated the Veteran and provided the February 2014 opinion. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain from an appropriate physician a medical opinions based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire claims file (paper and  electronic), to include a complete copy of this REMAND, must be made available to each the designated individual, and the addendum opinion(s)/ examination report(s) should include discussion of the Veteran's documented history and lay assertions. 

Headaches:  The examiner should clearly identify each headache disability-to include migraines and cluster headaches-currently present, or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved).

Then, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether there is clear and unmistakable (undebatable) evidence that  (a) the disability existed prior to service entrance, and (2)  that the disability was not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service. 

If the examiner determines that a headache disability did not undebatably exist prior to service, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in, or was otherwise incurred during, the Veteran's military service.
 
Respiratory Disability - The physician should clearly indicate whether the Veteran currently has, or at any point pertinent to the appeal has had, a respiratory disability other than asthma.

If so, the physician should opine whether it is  at least as likely as not a 50 percent or greater probability ) that the disability had its onset during or is otherwise medically- related to the Veteran's military service.

Bilateral Shoulder Disability - The physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the recurrent shoulder dislocations noted at service entry constitutes a preexisting shoulder disability.

If so, the physician should opine whether it is at least as likely as not that such disability was aggravated (worsened beyond natural progression) during service, resulting in current disability.

If not, the physician should opine whether it is at least as likely as not that any current shoulder disability was incurred during service.  

In addressing all of the above, the physician must consider and discuss all pertinent medical and other objective evidence of record, as well as all lay assertions, to include competent assertions as to the occurrence of in-service events and injury, and as to the nature, onset and continuity of symptoms.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician  should clearly so state and explain why.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


